DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action on the merits is in response to the application election of invention received on 23 December 2021. Claims 1-20 are pending. Claims 17-20 are withdrawn as nonelected.
Election/Restrictions
Applicant's election with traverse of claims 1-16 in the reply filed on 23 December 2021 is acknowledged.  The traversal is on the ground(s) that the claim language precludes examiner’s rationale for making the restriction requirement.  This is not found persuasive because intended uses of claimed apparatuses do not patentably distinguish over the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings – FIG. 7 specifically- are objected to under 37 CFR 1.83(a) because they fail to show items 702, 704, 706, 708, 710, 712, & 714 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-14, & 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0090374 to Dietrich et al. (‘374 hereafter) in view of U.S. Patent Application Publication 2019/0032429 to Buller et al. (‘429 hereafter).
Regarding claim 1, ‘374 teaches a configurable build volume system for a powder bed fusion manufacturing process, the system comprising: a chamber wall defining a chamber, the chamber wall extending in the X-, Y-, and Z-axis directions (FIG 8 item 504); a first build platform including a first platform surface, the first build platform enclosed within the chamber (FIG 7 item 704); a second build platform including a second platform surface, the second build platform enclosed within the chamber (FIG 7 item 716); a first adjustment mechanism comprising a first rotatable post coupled to the first build platform at a first end and coupled to a first motor at a second end opposite the first end, the first adjustment mechanism enclosed within the chamber (FIG 7 item 708); a second adjustment mechanism comprising a second rotatable post coupled to the second build platform at a first end and coupled to a second 
In the same field of endeavor, additive manufacturing, ‘429 teaches  a sensor mounted within the chamber and configured to capture position data regarding a first position along the Z-axis of the first build platform and a second position along the Z-axis of the second build platform; and a controller in electronic communication with the first and second adjustment mechanisms and the sensor; wherein the controller receives the position data from the sensor, generates a first control signal to adjust a Z-axis position of the first build platform to a first position, generates a second control signal to adjust a Z-axis position of the second build platform to a second position within the chamber, transmits the first control signal to the first adjustment mechanism, and transmits the second control signal to the second adjustment mechanism such that the first and second build platforms are independently controlled and adjusted by the controller (paragraph 0057 ) for the benefit of controlling additive manufacturing processes with a closed loop control scheme. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘374 with those of ‘429 for the benefit of controlling multiple build stages with a closed-loop control scheme.
Regarding claim 2, ‘374 teaches the configurable build volume system wherein the first build platform includes a first wall separating the first adjustment mechanism from the second adjustment mechanism, and the first wall translates within the chamber with the first build platform (FIG 7 item 704).
Regarding claim 3, ‘374 teaches the configurable build volume system wherein the second build platform includes a second wall separating the first adjustment mechanism from the second adjustment mechanism, and the second wall translates within the chamber with the second build platform (FIG 7 item 716).
Regarding claim 4, ‘374 teaches the configurable build volume system further comprising a separating portion separating the first build platform from the second build platform such that each of the first and second build platforms are physically separated and individually temperature controlled (FIG 7 items 704, 716). Examiner’s note: that the first and second build platforms are individually temperature controlled is passively claimed in that no means for accomplishing this function. 
Regarding claim 5, ‘374 teaches the configurable build volume system further comprising a third build platform including a third platform surface and a third adjustment mechanism comprising a third rotatable post coupled to the third build platform at a first end and coupled to a third motor at a second end opposite the first end, the first, second, and third build platforms extending across the chamber in the Y-direction and extending along the X-axis of the chamber such that the second build platform is adjacent to each of the first and third build platforms (FIG 7 item 718).
Regarding claim 6, ‘374 teaches the configurable build volume system wherein the controller generates a third control signal to adjust a Z-axis position of the third build platform to a third position and transmits the third control signal to the third adjustment mechanism (FIG 4 item 420).
Regarding claim 7, ‘374 teaches the configurable build volume system wherein each of the first, second, and third build platforms is individually adjustable such that the first build platform is adjustable to a first position along the Z-axis, the second build platform is adjustable to a second position along the Z-axis different from the first position, and the third build platform is adjustable to a third position along the Z-axis different from the first and second positions (FIG 7 items 706).
Regarding claim 8, ‘374 teaches the configurable build volume system wherein each of the first, second, and third build platforms is individually adjustable such that the first build platform is adjustable to a first position along the Z-axis, the second build platform is adjustable to a second position along the Z-axis, and the third build platform is adjustable to a third position along the Z-axis (FIG 4 item 420).
Regarding claim 9, ‘374 teaches the configurable build volume system wherein each of the first and second platforms is hexagonal (paragraph 0045).
Regarding claim 11, ‘374 teaches a configurable build volume system for a powder bed fusion manufacturing process, the system comprising: a chamber wall defining a chamber, the chamber wall extending in the X-, Y-, and Z-axis directions (FIG 8 item 504); a plurality of build platforms enclosed within the chamber (FIG 7 items 706); a plurality of adjustment mechanisms coupled to the plurality of build platforms such that each build platform is coupled to a separate adjustment mechanism, each adjustment mechanism of the plurality of adjustment mechanisms comprising a rotatable post coupled to the build platform at a first end and coupled to a motor at a second end opposite the first end (FIG 7 items 706, 708, 710); ‘374 does not teach a position sensor. 
In the same field of endeavor, additive manufacturing, ‘429 teaches  a sensor mounted within the chamber and configured to capture data regarding a Z- axis position of each of the plurality of build platforms; and a controller in electronic communication with the plurality of adjustment mechanisms and the sensor; wherein the controller receives the Z-axis position data and generates a plurality of control signals to adjust a Z-axis position of each of the plurality of build platforms and each of the plurality of build platforms is actively and independently controlled by the controller. (paragraph 0057 ) for the benefit of controlling additive manufacturing processes with a closed loop control scheme. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘374 with those of ‘429 for the benefit of controlling multiple build stages with a closed-loop control scheme.
Regarding claim 12, ‘374 teaches ‘374 teaches he configurable build volume system further comprising a separating portion separating each of the plurality of build platforms from each other such that each of the plurality of build platforms is a physically separated volume and is individually temperature controlled (FIG 7 items 704, 716). Examiner’s note: that the first and second build platforms are individually temperature controlled is passively claimed in that no means for accomplishing this function.
Regarding claim 13, ‘374 teaches the configurable build volume system wherein a Z-axis position of each of the plurality of build platforms is individually adjustable (FIG 7 items 706).
Regarding claim 14, ‘374 teaches the configurable build volume system wherein each of the plurality of build volumes is hexagonal (paragraph 0045).
Regarding claim 16, ‘374 teaches the configurable build volume system wherein each of the plurality of build platforms includes a wall extending in the Z-axis direction within the chamber such that when adjacent build platforms are positioned at different positions along the Z- axis, the adjustment mechanisms of the adjacent build platforms are separated by the wall (FIG 7 items 706).
Allowable Subject Matter
Claims 10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding the allowability of claims 10 and 15, the best available prior art does not teach or properly suggest that the sensor for monitoring the height of build platforms is a 3-dimensional camera. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743